DETAILED ACTION
Claims 16-34 are pending. Claims 1-15 are cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 28, 2021 has been entered.
Response to Amendment
This office action is responsive to the amendment filed on April 28, 2021.  As directed by the amendment: claims 1-15 have been cancelled, and claims 16-34 have been added.  Thus, claims 16-34 are presently pending in this application.
Applicant’s amendment to the drawings has overcome the drawing objections.
Applicant’s amendment to the specification has overcome the specification objections, however, additional objections are detailed below. 
Applicant’s amendment to the claims has overcome the claim objections, however an additional claim objection is introduced.
Applicant’s amendment to the claims has overcome the 35 USC §103 rejections.
Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  The 35 USC §103 rejection of the claims has been withdrawn. 
Specification
	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The claims recite that the first and second hip fastener sites are between the central lower back panel and the front center panel” in claims 30 and 32.  The examiner respectfully suggests amending para. [0065A] to include: 
“There may be a first and second element 196, which may be a hip fastener site, located between the central lower back panel and the front center panel. “ 
	Or similar language. 
Claim Objections
Claim 24 objected to because of the following informalities:  claim 24 has two periods at the end of the claim, one of which should be deleted.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


s 20, 30, and 32-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 20 recites “the first and second fastening sites”. There is insufficient antecedent basis for this limitation in the claim.  It is unclear if there is an omission of a previously recited element or if “the” should be changed to “a”.  It is further unclear if applicant intended to include the language of cancelled claim 8, in addition to the language of claim 20 (which is the same as cancelled claim 9).
Claim 30 recites “the first and second hip fastener sites between the central lower back panel and the front center panel”, however this language is already recited in the final two lines of claim 24.  It is therefore unclear if additional hip fastener sites are being claimed, or if the claim is attempting to refer to the same hip fastener sites in claim 24.
Claim 30 recites “at least one further garment attached to at least one fastener site of the first and second leg fastener sites or both the first and second hip fastener sites are configured to form a garment system”.  It is unclear what is meant by this phrase.  Does the claim state that the first garment is attached to the first and/or second leg fastener, and the first and second hip fastener are configured to form a garment system?  Or does the claim state that either (A) the at least one further garment is attached to at least one fastener site of the first and second leg fastener sites, or (B) both the first and second hip fastener sites are configured to form a garment system?
is attached to the first and/or second leg fastener, and the first and second hip fastener are configured to form a garment system?  Or does the claim state that either (A) the at least one further garment is attached to at least one fastener site of the first and second leg fastener sites, or (B) both the first and second hip fastener sites are configured to form a garment system?
The dependent claims inherit(s) the deficiency by nature of dependency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PATRICK J. LYNCH/Examiner, Art Unit 3732      

/ALISSA L HOEY/Primary Examiner, Art Unit 3732